Citation Nr: 1749239	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In an August 2017 correspondence, the Veteran withdrew his request for a Board hearing.


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

The Veteran has asserted that he is unable to work because of his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board determines that TDIU should be granted.

As an initial matter, the Board notes that the Veteran met the schedular requirements for TDIU throughout the entire period on appeal.  The Veteran is service-connected for the following: acquired psychiatric disorder, diagnosed as post-traumatic stress disorder (30 percent, and increased to 50 percent effective April 14, 2016), lower left extremity peripheral neuropathy (20 percent, increased to 40 percent effective March 2, 2016), lower right extremity peripheral neuropathy (20 percent, increased to 40 percent effective March 2, 2016), upper right extremity peripheral neuropathy (10 percent, increased to 30 percent effective March 2, 2016), upper left extremity peripheral neuropathy (10 percent, increased to 20 percent effective March 2, 2016), diabetes mellitus (20 percent), and tinnitus (10 percent).  Therefore, the Veteran has an overall combined disability rating of 80 percent prior to March 2, 2016, and 100 percent thereafter.   

Next, the evidence demonstrates that the Veteran has been unable to obtain gainful employment.  In fact, the Board notes that the Veteran has not been employed since 1998, when he retired from his 30 year career as a General Motors factory worker due to his service-connected disabilities.  

In making this determination, the Board places significant probative value on the credible statements from the Veteran and his family, in conjunction with the medical evidence.  Specifically, the Board acknowledges the credible and competent statements that the Veteran's service-connected neuropathy caused severe pain and numbness which prevents him being able to perform fine motor skills.  Further, his service-connected psychiatric disability causes daily panic attacks, cognitive problems, and irritability that significantly interfere with his occupational performance.  Moreover, the combined effects of his disabilities prevent him from not only being able to perform sedentary job duties, but also prevent him from being able to adequately perform many activities of daily living.  

The Board also places significant probative value on the opinions of the VA examiners who performed a detailed physical examination of the Veteran and a review of his medical file.  Specifically, the December 2010 VA examiner reported that the Veteran had to stop volunteering on a part-time basis with the local youth basketball league because of his physical disabilities.  Further, the May 2016 VA examiner opined that the Veteran has no sensation in his fingers and found that he was unable to perform fine motors skills such as buttoning his shirt.  Moreover, the February 2017 VA examiner stated that the effects of his diabetes and associated neuropathy causes "constant symptoms and disability that would affect sedentary and physical jobs that need exertion, stand, ambulate, grip, fine motor skill, etc."  

The Board acknowledges that the negative medical evidence includes the opinions from the December 2010 VA examiner which state "the Veteran's condition does not interfere with the Veteran's occupational functioning in that he is retired."  Nevertheless, these opinions are less probative as they fail to address or discuss if the Veteran was able to maintain and retain substantial gainful employment, regardless of the fact that he was retired.  

Finally, the Board notes that as discussed, the Veteran is in receipt of a combined 100 percent schedular rating for his service-connected disabilities since March 2, 2016.  As such, the grant of TDIU since this date will not result in any additional benefit since this period.  However, this does not mean that the issue of TDIU is moot since this date.  Rather, the United States Court of Appeals for Veterans Claims (Court) has held that that a grant of TDIU may satisfy the "disability rated as total requirement" for purposes of establishing entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 291 (2008).  Thus, for example, if the evidence establishes that the Veteran is unemployable due to a certain disability, and the combined disability rating of his remaining service-connected disabilities is 60 percent or more, he would eligible for SMC.  See also Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  Therefore, even though he already receives a 100 percent combined schedular rating, TDIU is still warranted for the period since March 2, 2016, as well.  

Accordingly, entitlement to TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.



ORDER

TDIU is granted.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


